

116 HR 8185 IH: Congressional Oversight of Labor Categories in Defense Contracting Act of 2020
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8185IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2020Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Comptroller General of the United States to submit a report on use of time-and-materials and labor contracts and labor category minimums within the Department of Defense, and for other purposes.1.Short titleThis Act may be cited as the Congressional Oversight of Labor Categories in Defense Contracting Act of 2020.2.Report on use of time-and-materials and labor contracts and labor category minimums(a)ReportNot later than 240 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the use of time-and-materials and labor contracts and labor category minimums within the Department of Defense.(b)ElementsThe report required by subsection (a) shall include the following:(1)An assessment on the trends in Department of Defense time-and-materials and labor hour contracts, including—(A)the frequency of use;(B)the aggregate and average value;(C)the proposed and actual value; (D)the use of labor category minimums within such contracts; and(E)the dollar value of such contracts awarded using FAR Part 12 procedures.(2)An assessment of the supply and the demand available in the workforce for each labor category used in Department of Defense contracts.(3)An assessment of the sectors in which technology has altered the suitability of time-and-materials and labor hour contracts, including information technology services, cybersecurity services, audit or audit readiness services, health care services and records, telecommunications devices and services, or other knowledge-based professional services.(4)An assessment on the feasibility of using private sector experience to substitute for educational requirements in Department of Defense contracts.(5)Recommendations on improvements that can be made to the minimum requirements in labor categories.(6)Recommendations on changes to Department of Defense policy regarding time-and-materials and labor hour contracts, including actions to limit or restrict award of such contracts, especially when utilizing FAR Part 12 procedures.(7)Any other matters determined by the Comptroller General as appropriate.(c)BriefingsNot later than May 1, 2021, the Comptroller General shall provide to the committees referred to in subsection (a) one or more briefings on the status of the study required by subsection (a), including any preliminary findings and recommendations of the Comptroller General as a result of the study as of the date of such briefing.